                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

 IN RE:                                                     )
                                                            )
MARVIN REX RANKIN, III                                      ) Case No: 20-80495
MARY BETH LEMMOND RANKIN                                    )
aka Mary Beth Lemmond                                       ) Chapter 11
fdba Chop Chop                                              )
       Debtors.                                             )
                                                            )
                                                            )
 JPMORGAN CHASE BANK, N.A.,                                 )
                                                            )
          Creditor.                                         )
                                                            )
                                                            )
MARVIN REX RANKIN, III                                      )
MARY BETH LEMMOND RANKIN                                    )
aka Mary Beth Lemmond                                       )
fdba Chop Chop
       Defendant.


                         MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW Renasant Bank, hereinafter referred to as “Creditor”, and moves the Court for relief
from the automatic stay, pursuant to Rule 1001(a) and Rule 9014, for an Order terminating the automatic
stay so that Creditor proceed with its state law rights and remedies including repossessing and disposing of
certain collateral described herein. As grounds for said motion, Creditor offers the following:

    1.   On March 4, 2019, Marvin Rex Rankin III executed and delivered a Promissory Note, hereinafter
         referred to as the “Note”, for a 24-month vehicle loan wherein Debtor promised to pay the original
         principal amount of $20,156.50, together with interest of 7.5% per annum on the principal, payable
         in 23 regular payments of $500.00 each beginning on April 15, 2019, and one last irregular payment
         on March 15, 2021 estimated at $11,059.95. A true and correct copy of the Note is attached hereto
         as Exhibit A.

    2.   To secure all payments under the Note, Debtors granted Creditor a security interest in the following
         described collateral: 2009 Land Rover Range Rover, VIN SALMF13459A305014 (the
         “Collateral”). A true and correct copy of the Certificate of Title is attached hereto as Exhibit B.

    3.   Creditor has a perfected security interest in the Collateral.


                                                        1


Case 20-80495-CRJ11              Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27                       Desc
                                  Main Document     Page 1 of 10
    4.   The Debtors have failed to make any payments under the Note beginning with the February 20,

         2020 payment and all subsequent payments thereafter. As of August 20, 2020, the loan is past due

         in the amount of $3,650.00. Further, upon information and belief the vehicle continues to be utilized

         by the Debtors causing further diminution in value based upon excess depreciation.


    5.   In Schedule D of the Debtors’ Chapter 11 Petition, the Debtors listed the value of the collateral at
         $7,000.00. As of August 20, 2020, the debt secured by the Collateral is $17,319.52, which exceeds
         the value of the Collateral. Accordingly, Creditor is not adequately protected, and the Debtors’ have
         no equity in the Collateral.

    6.   The Collateral is not necessary for the Debtors’ effective reorganization.

    7.   Creditor requests relief from the Automatic Stay to protect its interests and proceed with taking
         possession of the Collateral and disposing of same in accordance with and under state law rights
         and remedies.

    8. Creditor additionally requests that the provisions of Rule 4001(a)(3) be waived and that Creditor be

         allowed to immediately enforce any order entered granting Creditor relief from the automatic stay.


         WHEREFORE, PREMISES CONSIDERED, Creditor requests that this Honorable Court enter
an Order lifting the automatic stay as to the Debtors to allow Creditor to obtain possession of its Collateral
and liquidate same under state law.


                                         Respectfully submitted,

                                         DAVIS LAW FIRM, P.C.

                                         /s/ C. Paul Davis
                                         C. Paul Davis, Esq. (DAV087)
                                         (ASB-1649-D26C)
                                         pdavis@cpdlaw.com
                                         5016 Littlebury Road SE
                                         Huntsville, Alabama 35802
                                         (256) 503-7097 Telephone
                                         (256) 330-0505 Facsimile

                                         Attorney for Creditor Renasant Bank




                                                      2


Case 20-80495-CRJ11              Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27                      Desc
                                  Main Document     Page 2 of 10
                                 CERTIFICATE OF SERVICE


        I hereby certify that this the 25th day of August, 2020, I served a true and
correct copy of the foregoing by CM/ECF and/or U.S.P.S. to the following as well as the 20 largest
unsecured creditors listed in this case:


 Served by U.S.P.S. to:                           Served by CM/ECF to:

 Debtors                                             Debtor’s Attorney
 Marvin Rex Rankin, III                              Tazewell Shepard
 303-D Beltline Place SW, #601                       Tazewell Shepard, P.C.
 Decatur, AL 35603                                   P.O. Box 19045
                                                     Huntsville, AL 35804
 Mary Beth Lemmond Rankin                            (256) 512-9924
 901 E. Main Street                                  Email: taze@ssmattorneys.com
 Hartselle, AL 35640



                                                 /s/ C. Paul Davis
                                                     C. Paul Davis




                                                 3


Case 20-80495-CRJ11          Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27                 Desc
                              Main Document     Page 3 of 10
                            EXHIBIT A
                               Promissory Note




                                      4


Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document     Page 4 of 10
Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document     Page 5 of 10
Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document     Page 6 of 10
Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document     Page 7 of 10
Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document     Page 8 of 10
                            EXHIBIT B
                               Title Certificate




                                      5


Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document     Page 9 of 10
Case 20-80495-CRJ11   Doc 137 Filed 08/25/20 Entered 08/25/20 10:47:27   Desc
                       Main Document    Page 10 of 10
